Howell, J.
A motion is made to dismiss this appeal on the grounds:
First — That one Bender, who was an intervenor, is not made a party. The record shows that his intervention was dismissed as of nonsuit, and he has not appealed. He therefore has no interest in maintaining the judgment between plaintiff and defendant, and is not a necessary party to the appeal. He is no longer a party to the suit.
*202Second — The certificate of the clerk is not full and unqualified that the record contains all the testimony adduced, all the documents filed and all the proceedings had on the trial.
It certifies as to all these matters in regard to plaintiff, defendant, and the intervenors who have appealed. The proceedings as to the intervenor Bender, who did not appeal, are not material in the controversy between the parties before this court, and their omission from the record can not prejudice or affect said parties. The motion to dismiss is therefore overruled.